The offense is driving an automobile while intoxicated; penalty assessed at confinement in the penitentiary for one year.
The appeal bond appearing in the record is insufficient to authorize consideration of the appeal by this court for the reason that it is not approved by the trial judge. The statute, Art. 818, C. C. P., requires that the bond be approved by both the judge and the sheriff. See Wood v. State, 83 S.W.2d 670, and cases cited.
The appeal bond is also defective in that it fails to state that appellant has been convicted of a felony, as is required by Art. 817, C. C. P. See Moore v. State, 51 S.W.2d 583, and cases cited; also Wells v. State, 76 S.W.2d 1047; Moore v. State, 77 S.W.2d 1046.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.